Title: From Thomas Jefferson to Parent, 17 December 1787
From: Jefferson, Thomas
To: Parent (Parant), M.



à Paris ce 17me Decembre 1787.

Votre lettre, Monsieur, du 20me. Juin m’apprit que M. Bachey avoit encore dans ce moment là quatre feuillettes de vin de Meursault goutte d’or, de la meme crue et qualité de celui que vous m’avez envoyé. Je l’ai trouvé si bon que j’en prendrai trois feuillettes, s’il lui en reste autant actuellement. S’il n’en a plus, faites moi la grace de me procurer une seule feuillette de la meme qualité de la goutte d’or, où vous en trouverez au mieux, et envoyez me le en bouteilles aussitot que possible. Je vous prierai aussi de m’envoyer une feuillette de vin rouge de Vollenaye en bouteilles aussi. Ayez la bonté de m’avertir au plutot par quelle porte de Paris le voiturier entrera, à quel jour, et quelle quantité de vin il aura pour ma compte, àfin que je pourrois placer d’avance les ordres necessaires à la Douane pour qu’il ne soit pas obligé de les y deposer, mais au contraire de les mener chez moi en droiture. Tirez sur moi pour le montant qui sera duement payé. Ayez la bonté de me dire s’il reste encore à M. de la Tour aucunes de ces 4. feuillettes de vin de Monrachet de 1784. que j’ai vu dans sa cave, et dont j’ai acheté une. Je suis avec beaucoup d’estime et d’amitié Monsieur votre très humble et très obeissant serviteur,

Th: Jefferson

